 ALMEIDA BUS LINES, INC.445WE WILL NOT refuse to bargain collectively with GeneralDrivers and Helpers Union Local No. 554, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, as the exclusive bargainingrepresentative of the employees in the following appropriate unit:All truckdrivers, yardmen, mechanics, helpers, and laborersemployed by us at our plant at 4343 South 67th Street, Omaha,Nebraska, excluding all clerical employees, dispatchers, selec-tron operators, laboratory technicians, professional engineers,salesmen, watchmen, guards, and supervisors as defined inthe Act.WE WILL, upon request, bargain collectively with GeneralDrivers and Helpers Union Local No. 554, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusive bargaining repre-sentative of the employees in the appropriate unit, and, if anunderstanding is reached, embody such understanding in a signedagreement.WE WILL NOT, in any like or related manner, interfere with,restrain, or coerce employees in the exercise of the rights guar-anteed them by Section 7 of the Act.JOl-INSON READY MIX Co.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 1200 Rialto Building, 906 Grand Avenue, Kansas City, Mis-souri, 64106, Telephone No. Baltimore 1-7000, Extension 731, if theyhave any questions concerning this notice or compliance with itsprovisions.Almeida Bus Lines,Inc.andAmalgamated Association of Street,Electric Railway and Motor Coach Employees of America,AFL-CIO.Case No. 1-CA-3861.May 3, 1963DECISION AND ORDEROn February15, 1963, Trial Examiner Louis Libbin issued hisIntermediate Report in the above-entitled proceeding,finding that142 NLRB No. 52. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, Respondent filed exceptions to the IntermediateReport and a brief in support thereof, and the General Counsel filed abrief in support of the Intermediate Report.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions 2 of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.'1Pursuantto the provisions of Section 3(b) of the Act, the Boardhas delegated itspowers inconnection with this case to a three-member panel[Members Rodgers, Fanning,and Brown].2 Forthe reasons stated in his dissentinIsis Plumbingc6HeatingCo., 138 NLRB 716,Member Rodgers would not award any intereston backpay.8 The following note shall be added to the bottom of the notice immediatelybelow thesignature lineNOTE : 'We will notify our employees who participated in the strike if presentlyserving in the Armed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after discharge from theArmed Forces-INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed on June 25, 1962, by Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, AFL-CIO, herein calledtheUnion, the General Counsel of the National Labor Relations Board, by theActing Regional Director for the First Region (Boston, Massachusetts), issued hiscomplaint, dated August 9, 1962, against Almeida Bus Lines, Inc., herein calledthe Respondent.With respect to the unfair labor practices, the complaint allegesin substance that (1) at all times since October 27, 1961, the Union has been theexclusive collective-bargaining representative of all of Respondent's employees ina designated appropriate unit; (2) at all times on and after January 5, 1962, theRespondent has negotiated with the Union in bad faith and with no intention ofentering into any final or binding collective-bargaining agreement; (3) on or aboutApril 27, 1962, Respondent's employees went out on a strike caused by Respondent'sunfair labor practices; and (4) by the conduct set forth in (2)supra,Respondentengaged in unfair labor practices within the meaning of Section 8(a)(1) and (5)of the National Labor Relations Act, as amended, herein called the Act. In itsduly filed answer, the Respondent denied the commission of any unfair laborpractices and asserted its willingness to continue to bargain in good faith for thepurpose of negotiating a Contract at any time and place selected by the Union.Pursuant to due notice, a hearing was held before Trial Examiner Louis Libbinat New Bedford, Massachusetts, on October 22 and 23, 1962. The General Counseland the Respondent were represented at the hearing, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, to introduce relevantevidence, to argue orally, and to file briefs.The Respondent's motion to dismiss ALMEIDA BUS LINES, INC.447the complaint, made at the close of the hearing and upon which I reserved ruling,is hereby denied in accordance with the findings and conclusions hereinafter made.I have fully considered the briefs filed by the General Counsel and the Respondenton December 17, 1962, the reply brief filed by the Respondent on December 20,1962, and the reply brief filed by the General Counsel on January 14, 1963.1Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAlmeida Bus Lines, Inc., a Massachusetts corporation with its principal office andterminal in New Bedford, Massachusetts, is engaged in providing transportation bybus to the public on runs set up by the Massachusetts Department of Public Utilities.Its annual gross revenue exceeds $250,000.During the 12 months preceding thehearing, Respondent purchased from Tidewater Company gasoline, valued at morethan $25,000, which was shipped directly to its New Bedford terminal from theState of Rhode Island; during the same period, Respondent purchased grease andmotor oil, valued at more than $7,000, which was shipped to its New Bedfordterminal directly from the State of Rhode Island; during the same period, Respond-ent also purchased buses from General Motors Corporation and parts, valued inexcess of $7,000, from General Motors Truck and Coach Company of Newton,Massachusetts.For its runs in and out of Boston, Respondent uses a depot knownas the Trailways Terminal in Boston.Respondent does not hold an I.C.C licensefor interstate travel.SouthernMassachusetts Bus Lines, Inc., herein called Southern Massachusetts,and the Respondent have an office at the same address in New Bedford, Massachu-setts.SouthernMassachusetts holds an I.C.C. license for interstate travel, andsometimes uses Respondent's busdrivers to operate its charter runs.The officersand directors of both corporations are the same, and all the stock of both corpora-tions is owned by John Almeida, Jr., whose wife is the president and treasurer ofboth corporations.During the year preceding the hearing, Southern Massachusettsran approximately 68 interstate charter runs, from which it received revenue exceed-ing $10,000.Upon the above admitted facts, I find, as Respondent's counsel stipulated at thehearing, that Respondent is engaged in commerce within the meaning of the Act .2H. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find, that Amalgamated Associa-tion of Street, Electric Railway and Motor Coach Employees of America, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Introduction;the issuesThe complaint alleges, and the answerdenies, that the Respondent refused to bar-gain in violation of Section 8(a) (5) and (1) of the Act. The parties are in agree-ment as to the appropriateness of the unit alleged in the complaint and as to the statusof the Union as the exclusive collective-bargaining representative for all the employeesin said unit.Representatives of the Union and of the Respondentmet nine timesduring thefirst 5months of 1962.However, no agreement on a contract was reached.OnApril 27, 1962, employees in the appropriate unit went out on strike which was stillin progress at the time of the instant hearing.The sole issues litigated herein are (1) whether the Respondent bargained in goodfaith within the meaning of Section 8(a)(5) and (1) of the Act, and (2) whetherthe strike, which commenced on April 27, 1962, was caused by Respondent's unfairlabor practices.' On January 14, 1963, the General Counsel also filed a motion to expunge Respondent'sreply brief.Said motion is hereby denied.7Almeida Bus Lines, Inc.,140 NLRB 280. In that case the Board held that Respond-ent and Southern :llaseachusetts constitute a single employer within the meaning ofthe Act 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The refusalto bargain1.Respondent's unlawful conductin oppositionto the Union 3On December 26, 1962, the Boardissued itsdecisionagainst Respondent, findingthat Respondent violated Section8(a)(1) and(3) of the Act in certain respects.Almeida Bus Lines, Inc.,140 NLRB 280. Specifically, the Board found that Respond-ent discriminatedagainstemployee Gilbert Jesus in violation of Section8(a)(1)and (3) of the Act by failingto assignbus or charterrunsto him after the Union wonthe election held on October 27, 1961, and discharged employee Joseph Olivera, thepresident of the Union, on December 16, 1961, to discourage union membershipand activity in violation of Section 8(a)(1) and (3) of the Act.The Board furtherfound that Respondent independently violated Section 8 (a) (1) of the Act byengagingin the following conduct:a.On October 26, 1961, the day beforethe election,Almeida III, the son of Mrs.Almeida and Almeida, Junior, told employee Gilbert Jesus that "if you fellows goalong with the Union you'renot goingto get no more work, but if you go alongwith the Company and help us out, well, I'll give you all I can."b.Dispatcher and Foreman Floria, a supervisor within the meaning of the Act,asked Jesus the day after the election if he wasgoingto theunion meetingthat nightwhen initiation fees were to be paid.c.A week before the election, Almeida III, told employee DeMello that if theUnion won his father would "take over" and it would be a "miserable place" towork.d. In December 1961, Almeida, Junior, the sole stockholder and the husband ofMrs. Almeida who was the president and treasurer, told employee DeMello thatall the law required was that they "bargain" with the Union, and that they "wouldnot signa contract."e. In January 1962, Almeida III, told employeeRousseauthat if everagain hetalked to a certain union representative he would be fired.f.In April 1962, Almeida, Junior, warned an employee that if he went on strikehe had "better look for another job."2.Respondent's dealings with the UnionRepresentatives of the Union and Respondent met nine times during the first5 months of 1962. Except for the last two meetings in May called by the conciliationservices in Boston, all meetings were held in the Superior Court House in NewBedford,Massachusetts.The sole spokesman and negotiator for the Union at allmeetings was its International vice president, Frederick Fitzgerald, although JosephOlivera was also present as a union representative after the first meeting.The onlyrepresentative for the Respondent at all meetings was its local attorney, JamesWaldron.(a)The January meetingsThe first meeting was held on January 5 and lasted about an hour and a half.Fitzgerald opened the meeting by informing Waldron that he had approached Mrs.Almedia, Respondent's president and treasurer, to seek the reinstatement of Oliveraand had been told to discuss the matter with Waldron.After some discussion aboutOlivera's discharge,Waldron stated that he would see what he could do about gettinghim reinstated.Fitzgerald then gave Waldron a copy of the Union's proposed con-tract, stating that they could discuss it after Waldron had had an opportunity to studyit.Waldron read the Union's proposals, which constituted a complete contract cover-ing 10 typewritten pages, and stated that he would discuss them with Mrs. Almeidaand then arranged another meeting.During the course of the meeting Fitzgeraldstated that he had heard a rumor that the Company would walk out and not bargainifOlivera attended the meetings.Waldron replied that the rumor was false andagreed that Fitzgerald had a right to bring anyone to the meetings.The next meeting was held on January 17 and lasted all day.At the very outset,Fitzgerald askedWaldron if he had gone over the contract proposals with "theAlmeida family."Waldron replied, "Yes, I did, and when they read them they hitthe fan."The entire day was then devoted to a discussion of Olivera's case becauseFitzgerald considered it more urgent to try to get Olivera back to work.When theWith respect to the matters set forth In this section,I am relying solely on theBoard's findings and not on any testimony adduced at the instant hearing.Moreover,those findings based on conduct which occurred prior to December 25, 1961,the cutoffdate underSection 10(b) of the Act,are considered only for background purposes. ALMEIDA BUS LINES, INC.449meeting broke up, Waldron stated that he would talk to the "Almeida people" andwould then telephone Fitzgerald about their decision.About 6 o'clock that evening,Waldron telephoned to Fitzgerald and told him that "the Almeida family" was adheringto theposition of not reinstatingOlivera.(b) The February 9 meetingThe partiesmet againon February 9.This was the firstmeetingatwhich theUnion's contract proposals were discussed.Fitzgerald and Waldron went over theseproposals paragraph by paragraph.Waldron told Fitzgerald what Mrs. Almeidahad told Waldron her position was as to each paragraph.Waldron admittedthat he either quoted or paraphrased Mrs. Almeida.The meeting lasted about6 hours.The proposals, on which agreement was reached at this meeting, in some casesafter Fitzgerald's acceptance of changes by Mrs. Almeida, were essentially of aminor nature .4No agreement was reached on any of the major items.Mrs. Almeidawas opposed to any form of union security, dues checkoff, arbitration, seniority inthe selection of runs, hospitalization and insurance,and to the Union'sproposalsfor overtime pay. She was also opposed to any paid vacation, to any paid holidays,and to the Union's wage proposals. She was opposed to any provision dealing withcharter work on the asserted ground that Respondent was not engaged in the charterbusiness and performed no charter work.Fitzgerald argued the merits of theUnion's proposals.Waldron, however, indicated that those were Mrs. Almeida'spositions and, regardless of what his personal views in the matter might be, that wasthe way Mrs. Almeida wanted it.Because of a misunderstanding as to Mrs. Almeida's position on vacations, Waldronoffered 1 week vacation; whereas, the Union's proposal also provided for 2 weeksafter 2 years of service and 3 weeks after 10 years of service .5With respect to wages,the Union's proposals provided for increases ranging from 25 cents an hour up to75 cents an hour, in some cases, spread over a certain period of time, and alsoprovided for mileage rates for operators .6Waldron told Fitzgerald that he wasauthorized to offer a wage increase of 3 cents per hour across-the-board.Fitzgeraldpointed out that he was not asking any more than what other companies in the areawere paying and that the wages were a great deal higher in many of the Union'scontracts in the area.He stated that he just could not understand an offer of 3 centsan hour.He further argued that "here is an outfit that is so poorly paid, one ofthe lowest in the whole area, the New England area, and here you came up with anoffer of 3 cents an hour." Fitzgerald told Waldron that "it's my opinion that thisisnot only an insult to my intelligence but an insult to your intelligence. I thinkthey're using you for an errand boy." Fitzgerald informed Waldron that sometimepreviously he had negotiated a first contract with the Peter Pan Bus Lines, Inc., ofSpringfield,Massachusetts, which contained a lower wage scale than in his presentproposals,and, as a counteroffer,expressed a willingness to accept that contractfor Respondent.At Waldron's request,Fitzgerald agreed to furnish a copy of thatcontract.Just before the meeting concluded, Fitzgerald told Waldron that he had heardthat management had said that all they had to do was bargain and that they did nothave to conclude an agreement.He further stated that it was his honest opinionthatmanagement was not bargaining in good faith with him.Waldron did notdeny the rumor or the accusation. Fitzgerald then added, "I think they're lookingfor a strike."Waldron replied, "I think so, too." 7(c)The March 1 meetingOn March 1,the parties met again for about 6 hours and went over the Union'sproposals on which agreement had not been reached.Waldron relayed Mrs.Almeida's position on all proposals.Except for wages, her position remained un-*There still remained proposals of a minor nature to which Mrs. Almeida did not agree,as, for example,paid uniforms and paid motor vehicle licenses5When Waldroninformed Mrs. Almeida of his offer in this respect,she reminded himthat she had opposed any paid vacations but decided not to withdraw his offer.°Respondent'swage rates at that time were as follows,operators,$1 50 per hour;mechanics,$1 47 to $2 07per hour: maintenance men, $1 22 per hour ; cleaners, $1 22per hour ; and ticket agents,$1.22 per hour.7 The findings in this paragraph are based on the credited and uncontradicted testimonyof Fitzgerald. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanged in all respects.When thepartiesreached the paragraphon wages,Waldronstated that he was authorized to increase his offer by 2 cents, making it a 5-cent-per-hour wage increase across-the-board.Fitzgerald pointed out that this was stilla "far cry" from the wages paid in the industry and repeated that it was an insultto the intelligence of Waldron and Fitzgerald to come down with such an offer.Fitzgerald added, "they're not bargaining in good faith; they haven't bargained in goodfaith; they keep sending you back with the same thing all the time."During thecourse of the meeting, Fitzgerald handed Waldron a copy of the Peter Pan contract,which he had mentioned at the previous meeting and which had been negotiatedin 1959, and again announced that he would forgo all the provisions of his proposedcontract if Respondent would accept the Peter Pan contract.Waldron took thecontract and agreed to look it over.(d)Meetings with conciliatorsOn March 1, the union members voted to go out on strike. The next day,Fitzgerald notified the conciliation services about the dispute.All further meetingswere then arranged by the conciliators.The parties met with Federal and/or Stateconciliators on April 13, 18, and 25.The strike began on April 27.During thestrike, two more meetings were held with the conciliators on May 1 and 31.Noprogress toward reaching an agreement was made at any of the meetings.At the April 13 meeting, which lasted about 2 hours, the conciliator was informedof the positions of the parties, but no specific clauses, as such, were discussed. Inresponse to Fitzgerald's question,Waldron replied that he had discussed the PeterPan contract with Mrs. Almeida and stated that it was unacceptable to her becauseit contained the same objectionable provisions, having reference to such matters asunion security, arbitration, and seniority in selection of runs.At the April 18 meeting, Waldron stated that he was willing "to bend" more onwages if there was some "bending" on the Union's part on other provisions .8How-ever, he made no specific offer and gave no indication of any specific amounts orconditions.At the April 25 meeting, Fitzgerald told Waldron that unless they could reachan agreement, the men were going to strike on April 27, and again offered to acceptthe 1959 Peter Pan contract.Before the meeting adjourned, Fitzgerald stated thatitdid not look like they were ever going to get a contract, that they were notbargaining with him in good faith, and that they were not interested in whether ornot we have a contract.Waldron did not takeissuewith theseaccusations.On April 27, the employees went out on strike and began picketing Respondent'sterminal.At the May 1 meeting, all discussions were through the conciliators.There were no face-to-face discussions between the partiesAt the May 31meeting,Waldron made the statement that the Company was now in the position where ithad to give its employees a wage increase.However, he gave no indication of thespecific amount of the increase or the date when it would be granted. In order tosettle the matter and get the men back to work, Fitzgerald offered to submit alloutstandingissuesto arbitration.Waldron replied that he would have to discussthe proposition with Mrs. Almeida, and would let him knowAfter an unsuccessfulattempt to reach Fitzgerald, Waldron informed the conciliators that Mrs. Almeidawas unwilling to submit the issues to arbitration.3.Respondent'sunilateral actionsAbout the middle of June, all the employees were assembled at noon.Theseconsisted of strike replacements and those who had not joined in the strike.AtMrs. Almeida's request and in her presence, Waldron announced an immediate wageincrease of 10 cents an hour, and promised that an additional increase of 5 centsan hour would be granted at the end of the season in September if business held up.Waldron admittedly had never offered more than 5 cents an hour in the negotia-tions with Fitzgerald. Nor admittedly had Waldron ever informed Fitzgerald or anyother union representative that Mrs. Ameida was prepared to give the employees a10-cent-an-hour wage increase with a promise of an additional 5 cents at the endof the season.Fitzgerald credibly testified, without contradiction, that he was notaware of this increase and promise until he heard the testimony to that effect at theinstant hearing.8 At the hearing, Waldron testified that he wasauthorizedto go up to25 cents an hour,to be spread over 22 months.He admitted however thathe never madethis authorityknown to the Union. ALMEIDA BUS LINES, INC.4514.Concluding findings 9I am convinced and find that Respondent's conduct,in its totality, demonstratesthat its intention or state of mind in entering upon and participating in the negotia-tions was not of good faith, as required by Section 8(a) (5) of the Act.10 As the Boardfound in the prior proceeding(see section1,supra),both before and after theUnion won the election in October 1961.Respondent engaged in unfair laborpractices violative of the Act.Some of Respondent's conduct in this regard hasa direct bearing on Respondent's lack of good faith in its dealings with the Union.Thus, while Fitzgerald and Waldron were taking steps in December 1961,to arrangea specific date for their first meeting, Mrs. Almeida, Respondent's president andtreasurer, unlawfully discharged Joseph Olivera, the union president at Respondent'sterminal, in order to discourage union membership and activity, as the Board found.Such conduct, engaged in at the very threshold of negotiations by the person vestedwith the sole authority to determine the wages, hours, and working conditions forRespondent's employees, is hardly consonant with an attitude of approaching nego-tiations in good faith and with a sincere desire and willingness to make reasonableefforts to conclude an agreement. Indeed, during the same period, Almeida, Junior,the husband of Mrs. Almeida and sole stockholder of Respondent for whose conductthe Board found Respondent liable, told an employee that all that the law requiredwas for Respondent to bargain with the Union and that they would not sign acontract, as the Board also found.Mrs. Almeida continued to discriminate againstthe Union's president after the representatives of the Union and Respondent begantomeet.Thus, the first two meetings between Waldron and Fitzgerald were heldin January 1962, and were devoted entirely to Olivera's case, with Fitzgerald makinga determined effort and a long and earnest plea for his reinstatement.Mrs. Almeida,however, steadfastly adhered to her unlawful position, and refused to authorize thereinstatement of the union president whom she had discriminatorily discharged. Inaddition, during the same month, Almeida III, Mrs. Almeida's son for whose con-duct the Board found Respondent liable, threatened an employee with discharge ifever again he talked to a certain union representative, as the Board also found.Finally, in April, while negotiations were still in progress but after the Union hadtaken a strike vote, Almeida, Junior, warned an employee that if he went on strikehe had "better look for another job," as the Board further foundWhen other con-duct disclosed by the record, as hereinafter pointed out, is considered in conjunctionwith and in the light of all the foregoing,the inference is warranted that while theRespondent complied with the purely formal requirements of collective bargainingby meeting with the Union and discussing contract proposals, it did so without anygenuine intention or sincere desire or reasonable effort to reach agreement on acontract and from the very beginning failed to fulfill its obligation to bargain ingood faith."The clearest insight into Respondent's conduct of the negotiations with the Unionisprovided by Mrs. Almeida's unilateral action,following the breakdown of ne-gotiations during the strike,in granting the employees a wage increase of 10 centsan hour with a promise of an additional increase of 5 cents an hour a few monthslater if business held up.Such conduct colors the entire negotiations and convinc-ingly demonstrates that the negotiations were not conducted in good faith by Re-spondent from the very beginning.12Contrary to Respondent's assertion in its brief,wages continued to be one of the more important items in issue.As previouslynoted,at no time had Mrs. Almeida authorized Waldron to offer the Union morethan a 5-cent-an-hour wage increase.Waldron admitted that at no time did he makeany specific unconditional offer above that.Nor admittedly did Waldron ever informFitzgerald or any other union representative that Mrs. Almeida was prepared to givethe employees a 10-cent-an-hour wage increase with a promise of an additional 5cents an hour.Thus,Mrs. Almeida unilaterally granted the employees a wageincrease in an amount twice as high as that ever offered to the Union.The merefact that the employees may have been justly entitled to such an increase, as Re-91n arriving at these findings, I have given no consideration to General Counsel'sExhibits Nos. 7,8, and 9.10 See,e g,N.L.R B v Reed & Prince Manufacturing Company,205 F 2d 131, 139-140(C A 1), cert denied '346 U S 887;N.L R B v Fitzgerald Mills Corporation,313 F. 2d260 (CA 2).it See,e g, Reeves Broadcasting&Development Corporation(WHTN-TV),140 NLRB466>a See, e g,Pant Milling Company,117 NLRB 1277, 1278, 1282, enfd. 272 F. 2d 773(C A 5) , N L R B. vKatz, 369 U ^S. 736712-5-18-G4-voi 142-30 452DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent asserts in its brief, does not excuse her unilateral conduct.The SupremeCourt has held that such conduct "conclusively manifested bad faith in the negotia-tions.An employer is not required to lead with his best offer; he is free tobargain. But even after an impasse is reached he has no license to grant wageincreases greater than any he has ever offered the Union at the bargaining table, forsuch action is necessarily inconsistent with a sincere desire to conclude an agreementwith the Union."N.L.R.B. v. Benne Katz, etc.,369 U.S. 736, 745.13That such was Respondent's state of mind throughout the negotiations is alsoapparent from other factors.14For example, the powers of the negotiator is arelevant consideration in this regard.Waldron was Respondent's sole representativeand negotiator at all meetings.He testified that he conferred with Mrs. Almeidafor her opinions and instructions before and after each meeting.He admitted thathis position and proposals to Fitzgerald were predicated exclusively on Mrs. Almeida'sinstructions, that he had no authority to vary from those instructions, and that henever offered anything to Fitzgerald which was not authorized by Mrs. Almeidafirst.ibExcept in the matter of wages, he had been given no leeway and had no authorityto offer or agree to any different proposals without obtaining Mrs. Almeida'spriorapproval.While a bargaining representative is not required to have plenary authority,in this case however, unlike Fitzgerald, Waldron had no authority on his own initiativeto depart tentatively from Mrs. Almeida's fixed and predetermined positions on anyitems or tentatively to accept commitments which varied from Mrs. Almeida's priorinstructions, all subject to final approval by his principal, Mrs. Almeida.Waldron'sstatements to Fitzgerald during the meetings concerning the various contract proposalsindicated that his authority was limited to the transmittal of Mrs. Almeida's positions,to listening to and discussing the Union's positions, to reporting back to Mrs. Almeidawhat had transpired, and to seeking further instructions. Indeed, Waldron admittedthat in these meetings he either quoted or paraphrased Mrs. Almeida's views on thecontract proposals and that his authority consisted of doing "her speaking." It wasthis kind of procedure which at various times evoked from Fitzgerald such exclama-tions as "they're using you for an errand boy"; management was not bargaining ingood faith"; and "they keep sending you back with the same thing all the time."I am convinced and find that the manner in which Mrs. Almeida circumscribed theauthority of Waldron, Respondent's sole representative and negotiator at all meetings,created an obstacle to the bargaining process and is further indicative of a state ofmind lacking in good faith and of an intent to conclude no agreement.16Respondent's wage offers are also indicative of its lack of good faith in thenegotiations.Waldron admitted that Mrs. Almeida had told him that the employeeshad not had a wage increase for about 31/z years, that Mrs. Almeida had been desirousof giving the employees a wage increase for over 2 years but had been dissuaded byhim from doing so because of the existence of a union election campaign each year.Simultaneously with the conduct of the negotiations, Mrs. Almeida again pressedupon Waldron the need for granting the employees a wage increase and was againdissuaded by him from doing so because negotiations were still in progress.Finally, by the end of May, Mrs. Almeida informed Waldron that she was be-coming desperate and that she just could not continue any longer without givingthe employees a wage increase, that she already had a strike on her hands and didnot want any further trouble.Despite the above admitted facts,Waldron wasauthorized to offer a wage increase first only of 3 cents an hour and then only of13 Indeed, the Supreme Court has also held in theKatzcase,supra,that such conductconstitutesa per seviolation of Section 8(a)(5) of the Act.However, I am makingno such finding here because the complaint did not allege this conduct to be an in-dependent unfair labor practice.This does not preclude me from relying on such conductas evidencing Respondent's bad faith in the negotiations.11The mere fact that such factors, as well as the unilateral wage increase, were notspecified in the complaint as constituting the respects in which the Respondent failedto bargain in violation of the Act, does not preclude me from considering them in deter-mining whether Respondent satisfied the statutory requirements.The complaint allegedthat Respondent violated Section 8(a) (5) of the Act by negotiating with the Union inbad faith and with no intention of entering into a final agreement.Respondent did notask the General Counsel to particularize the respects in which it negotiated in bad faith.All the factors which I am considering are properly encompassed within the allegationof the complaint and were fully litigated on that basis, without objection by Respondent.isThe only exception was when Waldron mistakenly believed that Mrs. Almelda hadauthorized 1 week vacation, as previously notedii See,e g , Fitzgerald Mills Corporation,133 NLRB 877, 881, enfd. 313 F. 2d 260(C A. 2). ALIIEIDA BUS LINES, INC.4535 cents an hour, offers which Fitzgerald on both occasionscharacterized as an"insult" to the intelligence of Waldron as well as Fitzgerald.At no time was Waldronauthorized to offer an unconditional wage increase of more than 5 cents an hour.Nor admittedly did Waldron at any time advance any claim of Respondent's financialinability to pay any higher wages. Indeed, Waldron admittedly gave no explanationto Fitzgerald for Mrs. Almeida's failure to offer more than 5 cents an hour.17Yet,as previously noted, as soon as negotiations had broken off, Mrs Almeida instructedWaldron to announce to the employees a wage increase of 10 cents an hour, twicethe amount which Waldron was ever authorized to offer to the Union, plus a promiseof an additional 5 cents an hour at the end of the season in September if businessheld up. In view of the circumstances hereinabove detailed, it is not unreasonableto conclude that if Mrs. Almeida were genuinely interested in making a sincereeffort to arrive at an agreement, she would have authorized Waldron to offer an un-conditional wage increasein anamount at least equal to that which she unilaterallygranted almost immediately upon the breakdown of negotiations.Her failure to doso further reflects her intention or state of mind in the negotiations as not being oneof good faith.Further evidence of Mrs. Almeida's lack of good faith is demonstrated by herposition with respect to charter work.Mrs. Almeida refused to authorize Waldronto discuss or consider any proposals concerning charter work on the asserted groundthat Respondent was not engaged in the charter business. This was technically correctin the sense that the corporate entity which held the I.C.C. license and performed thecharter work was the Southern Massachusetts Bus Lines, Inc., a corporation whichtogether with the Respondent constituted a single employer within the meaning of theAct, as the Board found in the prior proceeding (140 NLRB 280).However, as theundisputed evidence in this record and the Board's findings in the prior proceedingdisclose, Respondent's employees were assigned to charter runs on Respondent's busesby Respondent's dispatcher, and were paid by Respondent for thetimespent in operat-ing the charter buses.While it may be true that technically Respondent's buses wereleased to the Southern Massachusetts Company on these occasions and that theremay have been some bookkeeping accounting between the two companies, the factremains that operating charter buses was a task performed by Respondent's em-ployees.As such work constituted a term or condition of their employment withRespondent, it was a mandatory subject for collective bargaining, regardless of thecorporate entities involved.Mrs. Almeida's seizure upon the corporate technicalitiesto refuse to authorize Waldron to consider or discuss any proposals relating to charterwork, was not only by itself an unlawful refusal to bargain but also reflects adverselyupon her entire attitude toward the negotiations and further demonstrates a lackof any sincere desire or willingness to make reasonable efforts to reach an agreement.Mrs. Almeida's intention and state of mind in the matter of the negotiations withtheUnion is further revealed by Waldron in the following respects.On severaloccasions during the negotiations, Fitzgerald accused management of not bargainingin good faith and of having no sincere desire to conclude an agreement.Waldronnever denied these accusations to Fitzgerald.Thus, at the February9meeting,Fitzgerald stated that he heard that management had said that all they had to dowas bargain and that they did not have to conclude an agreement; Fitzgerald addedthat it was his honest opinion that management was not bargaining in good faithwith him.Waldron neither denied the rumor or the accusation. Indeed, whenFitzgerald went on to state that he thought "they're looking for a strike," Waldronconcurred and replied, "I think so, too."At the March 1 meeting, Waldron againremained silent when Fitzgerald accused management of not bargaining in goodfaith.And at the April 25 meeting, where Fitzgerald pointed out the need forreaching an agreement to avoid the strike scheduled to commence 2 days later,Waldron again did not take issue with Fitzgerald's observations that it did not looklike they were ever going to get a contract because management was not bargainingin good faith and was not interested in whether or not they had a contract.Whenthe sole negotiator affirmatively concurs that management was looking for a strikeand remains silent in the face of the Union's repeated accusations that managementwas not bargaining in good faith and had no desire or intentions of arriving at anagreement, it demonstrates management's"intent..to reach noagreement." 18Respondent contends that the factors which I have considered did not play animportant role in thenegotiationsand that an impasse would have been reached in17Nor did Waldron at any time disclose that he was authorized to offer as much as 25cents an hour, spiead over a certain period, if the Union would yield on certain other-demands.7sN.L R B. v. Fitzgerald Mills Corporation, supra 454DECISIONSOF NATIONAL LABOR RELATIONS BOARDany event because of Fitzgerald's position on the noneconomic proposals to whichRespondent would not accede. I find no merit in these contentions as a defense toRespondent's failure to bargain as required by the Act. In the first place, we arenow in no position to determine how important a part any one factor may haveplayed in keeping the parties from concluding an agreement. Indeed, even Fitz-gerald's testimony at the hearing as to what he regarded as must items cannot betaken as conclusive of what might have happened in the give and take of bona fidecollective bargaining.In sum, there is just no way at this time of accurately de-termining what might have happened in the negotiations if the Respondent had bar-gained in good faith with a sincere desire and reasonable effort to conclude anagreement.While there is no guarantee that all issues would have been resolved,there is a reasonable likelihood that agreement would have been reached on moreitems.And as more items are agreed upon,the area which remains in dispute be-comes narrower, thereby increasing the likelihood of final agreement.Moreover,at the time when the unilateral wage increase was given,the union members werein a position where they "may have been more willing to make concessions to com-promise the matters in dispute." 19By that time, they had been out on strike foralmost 2 months, and the strike had proved to be economically ineffective.Thereisno telling what position they might have taken had Respondent at that timeoffered the Union the 10-cent-an-hour increase with the promise of an additional5-cent increase.For, in the last analysis, the union members had the authority toaccept Respondent's proposals, with or without Fitzgerald's approval.Finally, themere fact that the parties might still have reached a bona fide impasse even ifRespondent had bargained in good faith with a sincere desire and reasonable effortto conclude an agreement, does not excuse Respondent for its failure to conductthe negotiations in accordance with the statutory requirements.I find that at least since February 9, 1962, the first meeting at which the Union'scontract proposals were discussed, Respondent refused to bargain with the Unionwithin the meaning of Section 8(a)(5) and (1) of the Act.C. The strike commencing April 27After the bargaining session of February 9, the Union held a meeting atwhich Fitzgerald reported to the membership concerning the progress of the nego-tiations.He told the men about management's wage offer and positions withrespect to the various union contract proposals.On at least three or four occasionsduring the course of the meeting, statements were made by the members to the effectthat management had said they were going to bargain but did not have to reach anagreement and that it looked like they did not want to reach an agreement with us.After the bargaining session of March 1,Fitzgerald again reported the status of thenegotiations to the membership at a union meeting held that evening.The membersrejected Respondent's offer of a 5-cent-an-hour wage increase.Statements similarto those made at the prior meeting concerning management's attitude toward thenegotiations,were again voiced.Members also expressed the view that managementwas not bargaining in good faith with them and that they had to do something aboutit.A strike vote was requested.The men voted by secret ballot to go out on strike.On April 27, the men did, in fact, strike and commenced picketing Respondent'sterminal.The strikewas still in progress at the time of the instant hearing.20Upon consideration of the foregoing and the entire record as a whole, I am con-vinced and find that the strike was substantially motivated by Respondent's failureto bargain in good faith and hence was an unfair labor practice strike at all times.The fact that the strike may also have had economic objectives does not destroyor detract from its status as an unfair labor practice strike.21IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and, the free flow thereof.'9N.L R.B. v United States Cold Storage Corp.,203 F. 2d 924, 928 (CA. 5), cert.denied 346 U S. 818.20 The findings in this paragraph are based on the credited and uncontradicted testi-mony of Fitzgerald and Olivera21 See,e g, N.L.R B. v. FitzgeraldMillsCorporation, supra ALMEIDA BUS LINES, INC.V.THE REMEDY455Having found that the Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(5) and (1) of the Act by refusing to bargain collectively ingood faith with the Union as the exclusive representative of its employees in anappropriate unit, I will recommend that the Respondent cease and desist fromengaging in such unfair labor practices and, upon request, bargain collectively withthe Union concerning rates of pay, wages, hours, and other terms and conditionsof employment, and if an understanding is reached, embody such understanding in asigned agreement.I have also found that the strike which commenced on April 27, 1962, was causedby Respondent's unfair labor practices in failing to bargain collectively in goodfaith with the Union and hence was an unfair labor practice strike. I will thereforerecommend that, upon an unconditional application, Respondent offer immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, to all those employeeswho participated in the strike which began April 27, 1962, and have not alreadybeen reinstated,dismissing,ifnecessary,persons hired by Respondent on andafterApril 27, 1962.McGregor & Werner, Inc.,136 NLRB 1306;Brown TransportCorp.,140 NLRB 954. I will also recommend that Respondent make whole theforegoing employees for any loss of pay suffered, or which they may suffer, byreason of Respondent's refusal, if any, to reinstate them in the above-describedmanner, by payment to each of them of a sum of money equal to that which eachnormally would have earned as wages during the period from 5 days after the dateon which the employee unconditionally applied for reinstatement to the date ofRespondent'soffer of reinstatement,lesshisnet earnings,ifany, during saidperiod, with backpay to be computed on a quarterly basis in the manner establishedby the Board in F. W.Woolworth Co.,90 NLRB 289, 291-294. Interest at therate of 6 percent per annum shall be added to backpay to be computed in themanner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and the Union is a labor organizationwithin the meaning of the Act2.All employees of Respondent employed at its New Bedford, Massachusetts,terminal including busdrivers,garage employees,mechanics,greasers,washers, andmaintenance employees and ticket sellers but excluding office clerical employees,guards, and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.3.At all times since October 27, 1961, the Union has been the exclusive repre-sentative of all the employees within said appropriate unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, orother conditions of employment, within the meaning of Section 9(a) of the Act.4.By refusing to bargain in good faith with the Union on and after February 9,1962, the Respondent has engaged and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) ofthe Act.5.By said conduct the Respondent has also interfered with,restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of the Actand thereby has engaged in and is engaging in unfair labor practices within themeaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent,Almeida BusLines, Inc., New Bedford, Massachusetts,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith with Amalgamated Associa-tion of Street,Electric Railway and Motor Coach Employees of America,AFL-CIO,as the exclusive representative of its employees in the appropriate unit describedbelow:All employees at Respondent'sNew Bedford,Massachusetts,terminal includingbusdrivers,garage employees,mechanics,greasers,washers, and maintenance em- 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees and ticket sellers but excluding office clerical employees, guards, and super-visors as defined in the Act.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to join or assist labororganizations, to bargain collectively through representatives of their own choosingand to engage in concerted activities for the purposes of collective bargaining orother mutual aid or protection or to refrain from any and all such activities.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named Union, as theexclusive representative of the employees in the aforestated appropriate unit, withrespect to rates of pay, wages, hours of employment, or other conditions of employ-ment, and, if an understanding is reached, embody such understanding in a signedagreement.(b)Upon application, offer immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniority or other rightsand privileges, to all those employees who participated in the strike which beganApril 27, 1962, and have not already been reinstated, dismissing, if necessary,persons hired by Respondent on or after April 27, 1962.(c)Make whole, in the manner set forth in "The Remedy" section of the Inter-mediate Report, the employees specified in the preceding paragraph for any loss ofpay suffered or which they may suffer by reason of Respondent's refusal, if any, toreinstate them in the manner provided.(d) Preserve and, upon request, make available, to the Board or its agents forexamination and copying all records necessary to analyze and compute the amountof backpay, if any, which may be due under" The Remedy" section set forth in theIntermediate Report.(e) Post at its terminal in New Bedford, Massachusetts, copies of the attachednoticemarked "Appendix A.1122Copies of said notice, to be furnished by theRegional Director for the First Region (Boston, Massachusetts), shall, after beingduly signed by a representative of the Respondent, be posted by it immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure that such notices arenot altered, defaced, or covered by any other material.(f)Notify said Regional Director, in writing, within 20 days from the date ofthis Intermediate Report and Recommended Order, what steps the Respondent hastaken to comply herewith.23zd If this Recommended Order is adopted by the Board, the word "a Decision andOrder" shall be substituted tor the words "the Recommended Order of a Trial Examiner"do the noticeIn the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order"In the event that the Recommended Order be adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director in writing within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Amalgamated Associationof Street, Electric Railway and Motor Coach Employees of America, AFL-CIO,as the exclusive representative of all the employees in the bargaining unitdescribed below, with respect to rates of pay, wages, hours of employment, orother conditions of employment, and, if an agreement is reached, embody it ina signed contract.The bargainingunit is:All employees at our New Bedford, Massachusetts, terminal includingbusdrivers, garage employees, mechanics, greasers, washers, and mainte-nance employees, and ticket sellers but excluding office clerical employees,guards, and supervisors as defined in the Act.WE WILL, upon application, offer immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniority AMERICAN BERYLLIUM COMPANY, INC.457or other rightsand privileges,to all our employees who participatedin the strikewhich began April 27, 1962, and who have not already beenreinstated, dis-missing,if necessary,all persons hired on orafterApril 27, 1962.WE WILL makeeach such employeewhole forany lossof pay suffered byhim as a result ofour failure, if any,to reinstatehim within 5 days after suchunconditional application.WE WILL NOT, byrefusing to bargainin good faith, or in any like or relatedmanner,interferewith,restrain,or coerce our employees in the exercise oftheir rights to self-organization, to form,join,or assistthe above-named union,or anyotherlabor organization,to bargaincollectively throughrepresentativesof theirown choosing,and to engage inother concerted activities for thepurposeof collective bargaining or other mutual aid or protection,or to refrain fromany orall such activities.ALMEIDA Bus LINES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,.and must not be altered, defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, BostonFive CentsSavings Bank Building,24 School Street,Boston, Massachusetts,02108,TelephoneNo. Lafayette3-8100, if theyhave any questions concerning this noticeor compliance with its provisions.American Beryllium Company, Inc.andInternational Associa-tion of Machinists,AFL-CIO,and Local Lodge 1767, Peti-tioner.Case No. 12-RC-19389.May 3, 1963SUPPLEMENTAL DECISION AND ORDER CLARIFYINGCERTIFICATION OF REPRESENTATIVESOn November 9, 1961, the Regional Director for the TwelfthRegion issued a certification of representatives in the above-entitledproceeding, certifying the International AssociationofMachinists,AFL-CIO, as the bargaining representative for the following unit ofthe Employer's employees :All production and maintenance employees including plantclericals and inspectors at the Employer's Sarasota, Florida,plant; and excluding all office and office clerical, professionalemployees, technical employees, guards, and supervisors as de-fined in the Act.On October 29, 1962, the Petitioner filed a motion for a Decisionand Order Clarifying Certification, alleging that the Employer'stimekeepers properly belong in the unit as plant clericals, and that,the Employer refuses to recognize that these timekeepers belong inthe unit or to bargain with the Petitioner on matters affecting theirstatus.On November 6, 1962, the Employer filed its response to thePetitioner's motion for clarification of the certification alleging thatthe timekeepers are not plant clerical employees and are not appro-priately part of the bargaining unit.142 NLRB No. 54.